EXHIBIT Compensation Arrangements On March 27, 2008, the Registrant’s Compensation Committee determined that the performance of the organization in 2007 (as measured by the adjusted operating ratio) did not meet the criteria established by the Frozen Food Express Industries, Inc. 2005 Stock Incentive Plan and that no cash bonuses or restricted stock bonus awards would be paid to the Named Executive Officers, as indicated in the table below. Executive Name and Position Cash Bonus Restricted Stock Bonus Restricted Stock Shares Stoney M. Stubbs, Jr., President and Chief Executive Officer $ - $ - - S. Russell Stubbs, Senior Vice President and Chief Operations Officer - - - Thomas G. Yetter, Senior Vice President and Chief Financial Officer - - -
